11-3754-cv
Rodriguez v. City of New York

                   UNITED STATES COURT OF APPEALS
                       FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
"SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 18th day of October, two thousand twelve.

PRESENT:    DENNY CHIN,
            RAYMOND J. LOHIER, JR.,
            CHRISTOPHER F. DRONEY,
                           Circuit Judges.

- - - - - - - - - - - - - - - - - - - -x

ELOIDA RODRIGUEZ,
          Plaintiff-Appellant,

            -v.-                                      11-3754-cv

THE CITY OF NEW YORK, NEW YORK CITY
DEPARTMENT OF EDUCATION, JEANETTE SOSA,
individually and as Principal of Public
School 151K, CHANCELLOR, JOEL I. KLEIN,
          Defendants-Appellees.
- - - - - - - - - - - - - - - - - - - -x

FOR PLAINTIFF-APPELLANT:            RAE DOWNES KOSHETZ, Rae Downes
                                    Koshetz, P.C., New York, New York.


FOR DEFENDANTS-APPELLEES:           JANET L. ZALEON,(Kristin M.
                                    Helmers, Jamie M. Zinaman, on the
                                    brief) of Counsel, for Michael A.
                                    Cardozo, Corporation Counsel of the
                                    City of New York, New York City Law
                                    Department, New York, New York.

            Appeal from a judgment of the United States District

Court for the Eastern District of New York (Matsumoto, J.).
          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

          Plaintiff-appellant Eloida Rodriguez appeals from the

district court's judgment entered on August 18, 2011, pursuant to

a memorandum and order dated August 16, 2011, granting summary

judgment to defendants -- the City of New York, New York City

Department of Education, Jeannette Sosa (individually and as

Principal of Public School 151 ("P.S. 151")), and Joel I. Klein,

Chancellor of the New York City Department of Education.    We

assume the parties' familiarity with the underlying facts, the

procedural history of the case, and the issues presented for

review.

          Rodriguez began working for the New York City public

school system in 1988.   In October of 2005, she was transferred

to work as a paraprofessional at P.S. 151 in Brooklyn, New York.

Upon termination from P.S. 151, effective April 29, 2008,

Rodriguez sued defendants for employment discrimination on the

basis of her age under the Age Discrimination in Employment Act

(the "ADEA"), 29 U.S.C. § 621 et seq., New York State Human

Rights Law ("NYSHRL"), N.Y. Exec. L. § 296(1), and New York City

Human Rights Law ("NYCHRL"), N.Y.C. Admin. Code § 8-107(1)(a).

On appeal, Rodriguez argues principally that the district court

erred in concluding that she failed to demonstrate that:    (1) the

circumstances of her termination gave rise to an inference of

discrimination, see Woodman v. WWOR-TV, Inc., 411 F.3d 69, 76 (2d

Cir. 2005); and (2) defendants' reasons for her termination were

                                -2-
merely pretextual, see McDonnell Douglas Corp. v. Green, 411 U.S.

792, 804-05 (1973).

          Upon de novo review of the district court's grant of

summary judgment, resolving all ambiguities and drawing all

inferences in Rodriguez's favor, we conclude that the district

court correctly held that no genuine dispute as to any material

fact existed for trial and that defendants were entitled to

judgment as a matter of law.   See Nagle v. Marron, 663 F.3d 100,

104-05 (2d Cir. 2011).   Even assuming Rodriguez had established a

prima facie case of discriminatory or retaliatory termination,
defendants offered a legitimate non-discriminatory reason for

terminating Rodriguez -- her disciplinary record from October

2007 to April 2008, which consisted of three incidents -- and

Rodriguez, as the district court concluded, did not present

sufficient evidence from which a reasonable jury could find that

the stated reason was pretextual.       See McDonnell Douglas, 411

U.S. at 804-05; McBride v. BIC Consumer Prods. Mfg. Co., 583 F.3d

92, 96 (2d Cir. 2009); Graves v. Finch Pruyn & Co., 457 F.3d 181,
187-88 (2d Cir. 2006); Stratton v. Dep't for the Aging, 132 F.3d
869, 879 (2d Cir. 1997).   The district court therefore did not

err in granting defendants' motion for summary judgment.

          We have considered Rodriguez's remaining arguments and

find them to be without merit.    Accordingly, we hereby AFFIRM the

judgment of the district court.

                                        FOR THE COURT:
                                        CATHERINE O'HAGAN WOLFE, CLERK




                                  -3-